Sir Simon brought an action on the case for these words: You have talkedwith a Jesuit, in your house a week, knowing him to be a Jesuit. It was objected that before the 27 Eliz. this was no offense; and an indictment for harboring a Jesuit ought to contain that the defendant harbored himafter the statute, and 40 days after; and if the Jesuit was sick, so that he could not travel, he might remain here, and it is not felony to receive or assist him.
A man maintain a Jesuit without being within the statute, for it ought to be a Jesuit born here, for if it be a French or Spanish Jesuit, it is not felony to harbor him.
Adjournatur. It was replied that the words are actionable, for, although it is not felony, it is a scandal to be charged with harboring Zuares or Greg. de Valencia. Jones, 68; Roll., 69.